Case 2:21-cv-00662-GMN-BNW Document 11 Filed 07/07/21 Page 1 of 7
Case 2:21-cv-00662-GMN-BNW Document 11 Filed 07/07/21 Page 2 of 7
Case 2:21-cv-00662-GMN-BNW Document 11 Filed 07/07/21 Page 3 of 7
Case 2:21-cv-00662-GMN-BNW Document 11 Filed 07/07/21 Page 4 of 7
Case 2:21-cv-00662-GMN-BNW Document 11 Filed 07/07/21 Page 5 of 7
Case 2:21-cv-00662-GMN-BNW Document 11 Filed 07/07/21 Page 6 of 7




                         IT IS SO ORDERED
                         DATED: 2:18 pm, July 09, 2021



                         BRENDA WEKSLER
                         UNITED STATES MAGISTRATE JUDGE
Case 2:21-cv-00662-GMN-BNW Document 11 Filed 07/07/21 Page 7 of 7
